bylaws of CALVERT VARIABLE PRODUCTS, Inc. (adopted as of December 12, CALVERT VARIABLE PRODUCTS, INC. TABLE OF CONTENTS Page ARTICLE I OFFICES 5 ARTICLE II STOCK OF THE CORPORATION 5 ARTICLE III SHAREHOLDERS 5 Section 1. Special Meetings 5 Section 2. Notice of Meetings 6 Section 3. Quorum 6 Section 4. Voting 6 Section 5. Action Without a Meeting 6 ARTICLE IV DIRECTORS 7 Section 1. Number, Term of Office, and Eligibility 7 Section 2. Election of the Chairman of the Board 7 Section 3. Meetings 7 Section 4. Notice of Meetings 7 Section 5. Quorum and Vote 8 Section 6. Action Without a Meeting 8 Section 7. Powers and Duties 8 Section 8. Compensation of Directors 8 Section 9. Removal of Directors 8 Section 10. Vacancies 9 ARTICLE V COMMITTEES 9 ARTICLE VI OFFICERS 9 Section 1. Elected Officers 9 Section 2. Duties 9 (a) President 9 (b) Vice Presidents 10 (c) Secretary 10 (d) Treasurer 10 Section 3. Compensation 10 Section 4. Removal 11 Section 5. Vacancies 11 ARTICLE VII BONDING AND INDEMNIFICATION 11 Section 1. Bonding 11 Section 2.1 Indemnification - Proceeding Not 11 Brought By or on Behalf of Corporation Section 2.2 Proceeding Brought By or on 12 Behalf of Corporation Section 2.3 Indemnification for Successful Defense 12 Section 2.4 Authorization 12 Section 2.5 Advance Reimbursement 13 Section 2.6 Non-Exclusive Rights 13 Section 2.7 Insurance 13 Section 2.8 Report of Indemnification to 14 Stockholders Section 2.9 Limitations Imposed By the 14 Investment Company Act of 1940 ARTICLE VIII CERTIFICATE FOR SHARES 14 Section 1. Shares Represented By Certificates 14 Section 2. Signature of Former Officer 14 Section 3. Lost, Destroyed, or Stolen Certificates 15 Section 4. Shareholders Accounts 15 Section 5. Transfer of Shares 15 Section 6. Fixing a Record Date 15 Section 7. Registered Ownership 16 Section 8. Stock Regulations 16 ARTICLE IX DIVIDENDS 16 ARTICLE X REDEMPTION OF SHARES 16 Section 1. Redemption 16 Section 2. Status of Selling Stockholder 17 ARTICLE XI NET ASSET VALUE 17 Section 1. Determination 17 Section 2. Valuation of Assets 17 ARTICLE XII CUSTODIAN 18 ARTICLE XIII EXECUTION OF CONTRACTS AND 18 OTHER DOCUMENTS Section 1. Contracts 18 Section 2. Checks and Other Commercial Papers 18 ARTICLE XIV FISCAL YEAR 18 ARTICLE XV NOTICES AND WAIVER OF NOTICES 19 ARTICLE XVI AMENDMENTS 19 BY-LAWS OF CALVERT VARIABLE PRODUCTS, INC. ARTICLE I OFFICES The principal office of the Corporation shall be located in the City of Bethesda, Maryland. The Corporation may also have offices at such other places as the Board of Directors may from time to time determine or as the business of the Corporation may require. ARTICLE II STOCK OF THE CORPORATION The stock of the Corporation shall be issued in two or more classes, referred to in the Articles of Incorporation and these By-Laws as series. The Board of Directors from time to time may issue stock in new series with a series designation and shall allocate the number of shares to such series. The Board of Directors may increase or decrease the number of shares of any series, provided that the aggregate number of shares so allocated to all series does not exceed the total authorized number of shares. Shares, upon issuance and sale, shall be fully paid and non-assessable. Certificates for shares shall be fully transferable and redeemable. ARTICLE III SHAREHOLDERS Section 1. Special Meetings. Meetings of the shareholders, for any purpose, may at any time be called by the Chairman of the Board of Directors at the direction of the Board of Directors, or by the Secretary upon written request of holders of not less than 25% of all the outstanding shares entitled to vote at the meeting, or as required by law or regulation. Special meetings of shareholders may be held within or without the Maryland. The business transacted at any special meeting of shareholders shall be limited to the purpose stated in the notice of such special meeting. 2 Section 2. Notice of Meetings. Written or printed notice of shareholders’ meetings stating the place, date and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than ninety (90) days before the date of the meetings either personally or by mail, to each shareholder of record entitled to vote at such meeting. Section 3. Quorum. The holders of a majority of the shares of stock issued and outstanding and entitled to vote, represented in person or by proxy, shall constitute a quorum at all meetings of the shareholders for the transaction of business. At any meeting of shareholders at which a quorum is present, the affirmative vote of the majority of the shares of the stock represented at meeting shall be the act of the shareholders, unless the vote of a greater or lesser number of shares of stock is required by law. At any meeting of shareholders at which a quorum is not present, the shareholders present or represented by proxy may adjourn the meeting from time to time, without notice other than announcement at the meeting until a quorum is present. At such adjourned meeting at which a quorum is present any business may be transacted that may have been transacted at the meeting as originally called. Section 4. Voting. Each outstanding share of stock, regardless of the series designation, is entitled to one vote on each matter submitted to a vote at a meeting of shareholders and shall have a fractional vote for each fraction of a share held. Within each series, each share shall have equal voting rights with each other. However, in accordance with the Investment Company Act of 1940 and the rules and regulations of the Securities and Exchange Commission, in some instances the vote of a majority of the outstanding shares of any series on matters affecting such series shall be effective for that series, notwithstanding that the matter does not receive a majority of the outstanding shares of any other series or a majority of the outstanding shares of the Corporation. The shares of each series shall have non-cumulative voting rights. A shareholder may vote in person or by proxy executed in writing by the shareholder or by such shareholder's duly authorized attorney-in-fact. Section 5. Action Without a Meeting. Whenever shareholders are required or permitted to take any action by vote, such action may be taken without a meeting on written consent, setting forth the action so taken, signed by the holders of all outstanding shares entitled to vote. Such consent shall be filed in the Minute Book of the Secretary and shall have the same force and effect as a unanimous action of the shareholders. 3 ARTICLE IV DIRECTORS Section 1. Number, Term of Office, and
